25 N.J. 357 (1957)
136 A.2d 625
IN THE MATTER OF THE APPLICATION OF WALTER H. FREYGANG, ET ALS.
The Supreme Court of New Jersey.
Argued November 12, 1957.
Decided December 9, 1957.
*358 Mr. Harry Weltchek argued the cause for the appellants (Messrs. Weltchek & Weltchek, attorneys; Mr. Ernest Prupis on the brief).
Mr. David C. Thompson argued the cause for the respondent (Mr. Grover C. Richman, Jr., Attorney-General, attorney).
Messrs. Milmed & Rosen, Mr. Samuel L. Hirschberg, Mr. Robert F. McAlevy, Jr., Mr. Ezra L. Nolan and Mr. Nicholas S. Schloeder filed a brief amici curiae on behalf of various municipalities.
PER CURIAM
These proceedings raised the sole question whether the statute was duly passed by the Legislature or otherwise made effective by law in the manner required by the Constitution. The essential premise of the appellants' attack is that the act was a special law within Art. IV, Sec. VII, par. 10 of the Constitution. We agree with the Appellate Division that the nomenclature adopted by the Legislature is not conclusive or decisive, and that the operative provisions of the act bring it within the category of a general law. It is not disputed that the mechanics of enactment pertinent to general laws were fully met. These views conclude the judicial inquiry permitted under N.J.S.A. 1:7-1 and 4, and hence dispose of the present litigation. For these reasons, the judgment of the Appellate Division is affirmed.
For affirmance  Chief Justice WEINTRAUB, and Justices HEHER, WACHENFELD, BURLING, FRANCIS and PROCTOR  6.
For reversal  None.